DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed March 15, 2022 has been fully considered and entered.
	On page 8 of the Amendment, in Section I of the Remarks, titled “Status of the Application”, Applicant states: “Claims 1-5, 7-17, 19, and 20 are currently pending in this application. Claims 6 and 18 are canceled herein without prejudice. Claims 1-5, 7, 8, 10-12, 14-17, 19, and 20 are currently amended herein.”  The Examiner finds this summary to be incorrect.
	Claims 1-11 were originally filed on October 30, 2020.
After entry of the Amendment filed March 15, 2022, claims 3, 6, 9, and 10 have been cancelled.  Claims 1, 2, 4, 5, 7, 8, and 11 are currently pending.

Drawings
Five (5) sheets of replacement drawings were filed on March 15, 2022 and have been accepted by the examiner.
Specification
Amendments to the specification were filed on March 15, 2022 and have been accepted by the examiner.
Double Patenting
Applicant is advised that should claims 2 be found allowable, claim 7 and 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1; the claim recites “wherein the primary coating layer and the secondary coating layer has a coating refractive index” in lines 10-11 of claim 1.  This limitation is unclear because the limitation refers to both the primary coating and the secondary coating, which are two separate layers, and as understood from the disclosure are formed of two different materials having different material properties.  
The abstract states that the primary coating layer has a first or primary in-situ modulus in the range of 0.1 to 0.2 MPa and the secondary coating layer has a second or secondary in-situ modulus greater than or equal to 1.2 GPa.  In-situ material specific property, and therefore the first and second coating layers are formed of different materials providing different in-situ modulus values.  Refractive index is also a material property, therefore the first and second coating layers inherently have different refractive index values, since the coating layers are formed of different materials.  
Thus, the claim limitation that “the primary coating layer and the secondary coating layer has a coating refractive index” is incorrect, because the layers would have a first or primary refractive index associated with the primary coating layer material and a second or secondary refractive index associated with the secondary coating layer.  Thus it is unclear if the claim is referring to the different refractive index values of both the coating layers or a refractive index value of a coating layer.  Clarification is required.
Regarding claim 2; the claim recites the limitation “a primary coating layer sandwiched between the glass cladding and the secondary coating layer” in lines 1-2 of the claim.  This limitation is identically recited in lines 9-10 of claim 1, and therefore is not further limiting unless Applicant is referring to a different primary coating layer, which is unclear.  Clarification is required.
Regarding claim 4; the claim recites the limitation “wherein the optical fibre has a diameter of 140 to 180 micrometers”, as originally filed.  However, claim 4 depends from claim 1 and claim 1 has been amended to recite “wherein the optical fibre has a diameter of 160 to 180 micrometers” in lines 6-7 of claim 1.  Thus, claim for recites an extended range of diameters, specifically diameters ranging from 140 and less than 160 micrometers that are not provided for in the scope of claim 1.  Therefore, claim 4 lacks antecedent basis.  Clarification is required.
Regarding claim 7; the claim recites the limitation “a primary coating layer sandwiched between the glass cladding and the secondary coating layer” in lines 2-3 of the claim.  This limitation is identically recited in lines 9-10 of claim 1, and therefore is not further limiting unless Applicant is referring to a different primary coating layer, which is unclear.  Clarification is required.
Regarding claim 11; the claim recites “the optical fiber as claimed in claim 10” in line 1 of the claim.  However, claim 10 has been cancelled and therefore this limitation lacks antecedent basis.  The examiner suggest amending line 1 of claim 11 to depend from a pending claim.  
Additionally, the examiner notes that if claim 11 were amended to depend from claim 1 or any of the claims dependent thereon, then the following limitations would not be further limiting:  “a secondary coating having … secondary in-situ modulus greater than or equal to 1.2 giga pascal”, which is recited in lines 6-7 of claim 11 and lines 5-6 of claim 1, and “a second coating thickness in a range of 2.5 to 17.5 micrometers”, which is recited in lines 7-8 of claim 11 and lines 7-8 of claim 1.  
Finally, claim to recites “a secondary coating layer having one or more of and secondary in-situ modulus” in line 6 of claim 11.  This limitation is confusing because it appears that something is missing after “one or more of” which precedes “and” in this line.  Clarification is required.
Regarding claims 2, 4, 5, 7, 8, and 11; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0010411 A1) in view of Dyer et al. (US 2020/0264059 A1) and Pastouret et al. (US 2021/0072458 A1).
Regarding claim 1; Li et al. an optical fibre (see Figure 1 and claim 1 of Li et al.) comprising: 
a glass core (glass core; see Figure 1); 
a glass cladding (glass cladding; see Figure 1; silica, which is glass; see paragraph 34) that surrounds the glass core (see Figure 1) has a cladding refractive index (silica glass has a refractive index of approximately 1.46, which is an inherent material property);
a secondary coating layer (Second coating; see Figure 1) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (see paragraph 25 and claim 10 of Li et al.), wherein the secondary coating layer (Second coating; see Figure 1) has a secondary coating thickness in the range of 2.5 to 17.5 micrometers (see paragraph 29); and 
a primary coating layer (First coating; see Figure 1) sandwiched between the glass cladding (Glass cladding) and the secondary coating layer (Second coating); 
wherein the primary coating layer (First coating) and the secondary coating layer (Second coating) has a coating refractive index (the primary coating is formed of RTV615 silicone polymer; see the abstract and paragraphs 6 and 23; wherein RTV615 silicon polymer has a refractive index of 1.406, which is an inherent material property), wherein absolute difference between the cladding refractive index and the coating refractive index is greater than 0.01 ( |1.46-1.406| = 0.054 and 0.054 > 0.01).  
Li et al. does not specifically disclose that optical fibre has a diameter of 160 to 180 micrometers.  However, Li et al. teaches that “the optical fiber is typically from 100 to 150 micrometers in diameter, although other diameters are useful, as will be appreciated by one of ordinary skill in the art” (see paragraph 19).  
Dyer et al. (US 2020/0264059 A1) teaches that an optical fiber (102; see Figure 2) including a glass core (101) and cladding (204), a primary coating (209) and a secondary coating (210) may have a diameter (outside diameter of the secondary coating) ranging from 170 to 320 micrometers (see paragraph 21); and Pastouret et al. (US 2021/0072458 A1) teaches that a reduced diameter optical fiber (1; see Figure 1) may include a glass core (2), glass cladding (3), a primary coating (4), a secondary coating (5) and a diameter between 165 and 197 microns (see paragraphs 10 and 11; see claims 1 and 11 of Pastouret et al.), wherein the fiber with the reduced diameter has good micro bending loss and mechanical reliability performance under stress (see paragraphs 10 and 11).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the primary coating layer and the secondary coating layer in the invention of Li et al. to provide an optical fiber with a diameter of 160 to 180 micrometers, since Li et al. suggests that other diameters are useful and it’s known in the prior art to provide optical fibers with primary and secondary coating layers that have a diameter ranging from 160 to 180 micrometers (170 to 320 micrometers as taught by Dyer et al.; 165 to 197 micrometers as taught by Pastouret et al.)for the purpose of providing primary and secondary coating layers with thicknesses adjusted such that the outer diameter of the optical fiber is sufficient to protect the glass core and cladding therein from the surrounding environment and maintain structural integrity due to applied mechanical stresses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 4; Li et al. teaches that the optical fibre has a diameter of 140 to 180 micrometers, wherein Li et al. teaches a diameter of 100-150 micrometers (see paragraph 19) and values of 140-150 micrometers fall within the disclosed range of Li et al. and the claimed range.  Additionally, as discussed above with respect to claim 1, in view of the teachings of Li et al., Dyer et al. and Pastouret et al., one of ordinary skill in the art would have found it obvious to form the optical fiber with any value within the range of 170 to 320 micrometers or 165 to 197 micrometers, including values of 165-180 micrometers, which falls within the claimed range (see the discussion of claim 1 above).
Regarding claim 5; claim 5 recites “the optical fibre as claimed in claim 1, wherein the optical fibre splices with standard single mode fibre.”  The examiner notes that "wherein the optical fibre splices with standard single mode fibre" is an intended use of the optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.   The optical fiber of prior art discussed with respect to claim 1 above, having met all of the claimed structural requirements, is presumed to perform in the same manner as the claimed fiber, and thus the optical fiber of prior art may be spliced with standard single mode fibre.  
Regarding claim 8; the secondary coating layer (Second coating) has a secondary in-situ modulus greater than or equal to 1.2 giga pascal (see paragraph 25 and claim 10 of Li et al.).  
Claims 1, 2, 4, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2019/0331850 A1) in view of Kliner et al. (US 2004/0065118 A1) and Nakatate et al. (US 2011/0318701 A1).
Regarding claims 1 and 8; Bennett et al. discloses an optical fibre (fiber 10; see Figure 1 and paragraph 67) comprising: 
a glass core (glass core 20; see paragraphs 2, 27, 28, and 67; see Figure1); 
a glass cladding (glass cladding 30; see paragraphs 2, 27, 28 and 67; see Figure 1) that surrounds the glass core (20; see Figure 1) has a cladding refractive index (see paragraphs 71-75);
a secondary coating layer (secondary coating 50; see the abstract and paragraph 67; see Figure 1) having a secondary in-situ modulus greater than or equal to 1.2 giga pascal (in situ modulus of 1200 MPa or greater, wherein 1200 MPa = 1.2 GPa; see the abstract, and paragraphs 35, 79, and 82; see Examples 1 and 5 in Table 1A)
wherein the optical fibre has a diameter of 160 to 180 micrometers (165 micrometers; see examples 1 and 5 in Table 1A165 micrometers; see Table 1A; an outer coating diameter of less than 170 micrometers; see paragraph 82), 
wherein the secondary coating layer has a secondary coating thickness in the range of 2.5 to 17.5 micrometers (secondary coating thickness ranging from 10 to 25 microns, wherein a micron is a micrometer; see paragraphs 28 and 80; secondary coating thickness of 17.5 micrometers; see Example 5 in Table 1A); and 
a primary coating layer (primary coating 40; see the abstract and paragraph 67; see Figure 1) sandwiched between the glass cladding (30) and the secondary coating layer (50); 
wherein the primary coating layer (40) and the secondary coating layer (50) has a coating refractive index (the primary coating has a refractive index; see paragraph 101).
Bennett et al. does not specifically disclose that absolute difference between the cladding refractive index and the coating refractive index is greater than 0.01.  
Bennet et al. teaches that the cladding is formed of silica (see paragraph 28) and that the primary coating is a polymer coating (see paragraph 96).  
The numerical aperture of the optical fiber is determined by the different in refractive index between the polymer coating and the silica cladding (see paragraph 72 of Kliner et al.), since the different in refractive index of the two materials, silica cladding and the polymer primary coating, is governed by Snell Law’s, which determines a critical angle of the light input into the optical fiber for which total internal reflection occurs.  The presence of absence of light leakage also depends on the different in the refractive index between the cladding of the optical fiber and the resin-coated fiber, due to Snell’s Law, (see paragraph 107 of Nakatate et al.), which further teaches that a difference of 0.04 or greater suppresses light leakage (see paragraphs 33 and 36 of Nakatate et al.).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the absolute difference between the silica cladding refractive index and the polymer coating refractive index in accordance with Snell’s Law to obtain a desired numerical aperture, including a difference of greater than 0.01, and more specifically greater than 0.04 to suppress light leaking from the optical fiber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	Regarding claims 2, 7, and 11; In addition to the limitations discussed above with respect to claim 1, Bennett et al. teaches the primary coating layer (40) sandwiched between the glass cladding (30) and the secondary coating layer (50; see Figure 1), wherein the primary coating layer (40) has one of a primary in-situ modulus is in the range of 0.1 to 0.2 mega pascal (0.35 MPa or less, or 0.20 MPa or less, or 0.15 MPA or less; see the abstract and paragraphs 7, 26 and 33) and a primary coating thickness in the range of 2.5 micrometers to 10 micrometers (see the abstract, paragraphs 7 and 38; thickness equal to or greater than 8 microns).  
Regarding claim 4; Bennett et al. teaches that the optical fibre has a diameter of 140 to 180 micrometers (165 micrometers; see examples 1 and 5 in Table 1A165 micrometers; see Table 1A; an outer coating diameter of less than 170 micrometers; see paragraph 82).
Regarding claim 5; claim 5 recites “the optical fibre as claimed in claim 1, wherein the optical fibre splices with standard single mode fibre.”  The examiner notes that "wherein the optical fibre splices with standard single mode fibre" is an intended use of the optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.   The optical fiber of prior art discussed with respect to claim 1 above, having met all of the claimed structural requirements, is presumed to perform in the same manner as the claimed fiber, and thus the optical fiber of prior art  may be spliced with standard single mode fibre.  
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new grounds of rejection addresses the newly added limitations to the claims, and more specifically the new grounds of rejection addresses the newly claimed diameter range of 160 to 180 micrometers that was added to independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Momentive Performance Materials, RTV615 and RTV655 Technical Data Sheet, 2007, Momentive Performance Materials, Inc., 5 pages.
Paschotta, Rüdiger, Fused Silica, RP Photonics Encyclopedia, https://www.rp-photonics.com/fused_silica.html, accessed May 27, 2022, 8 pages.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874